— Order, Supreme Court, New York County (Phyllis Gangel-Jacob, J.), entered November 21, 1991, which, inter alia, directed defendant to pay pendente lite child support of $75 per week, unanimously affirmed, without costs.
The IAS court properly considered the relevant factors enumerated in the Domestic Relations Law and did not abuse its discretion in awarding the pendente lite relief in this case. Moreover, as we have often stated, "the proper remedy of a party who thinks that temporary support payments ordered are excessive * * * is to press for an early trial” (Dreyfus v Dreyfus, 72 AD2d 522). Concur — Ellerin, J. P., Kupferman, Asch and Kassal, JJ.